Exhibit 3.1 Restated Articles of Incorporation of The Finish Line, Inc. The undersigned, desiring to form a corporation (the “Corporation”) pursuant to the provisions of the Indiana Business Corporation Law (as amended from time to time, the “Act”), executes the following Articles of Incorporation. Article 1Name. The name of the Corporation is The Finish Line, Inc. Article 2Purposes and Powers. Section 2.01Purposes. The purposes for which the Corporation is formed are the transaction of any or all lawful business for which corporations may be incorporated under the Act. Section 2.02Powers. The Corporation shall have the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, all the powers specifically enumerated in the Act. Article 3Term of Existence. The period during which the Corporation shall continue is perpetual. Article 4Registered Agent and Registered Office. The name of the registered agent and address of the registered office of the Corporation are: Gary D. Cohen 3308 Mitthoeffer Road Indianapolis, Indiana 46235 Article 5Authorized Shares. Section 5.01Number of Shares. The total number of shares which the Corporation shall have authority to issue is One Hundred Eleven Million (111,000,000) shares. Section 5.02Designation of Classes, Number and Par Value of Shares. The shares of authorized capital stock shall be divided into One Million (1,000,000) Preferred Shares, as hereinafter provided (“Preferred Shares”), and One Hundred Ten Million (110,000,000) Common Shares, as hereinafter provided (“Common Shares”).
